Citation Nr: 1546447	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-16 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to his service-connected residuals of injury to the left Achilles tendon.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to March 1971, to include service in the Republic of Vietnam from April 1970 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in an April 2015 video conference hearing; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the evidence of record, the Board finds that additional development is necessary prior to adjudication of the claim.  

The Veteran was afforded a VA examination in August 2008, and a clarifying addendum opinion was obtained in November 2008.  This revealed there was considered to be no connection between the Veteran's service connected Achilles tendon injury and the claimed disability, which was identified as arthritic changes.  

However, at the April 2015 video conference hearing, the Veteran testified that his left hip symptomatology began in approximately 1975.  He further testified that he began receiving treatment at the Miami, Florida VA Medical Center (VAMC) in approximately 1971 through 1983, and received treatment from the Portland VAMC from 1983 to the present.  There are currently no Miami VAMC treatment records associated with the claims file, and Portland VAMC treatment records prior to October 2003 and since April 2014, are not associated with the claims file.  As there appear to be pertinent, outstanding treatment records, the Board finds that such records should be obtained.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claims file Miami, Florida VAMC treatment records from 1971 through 1983, and Portland, Oregon VAMC treatment records from 1983 through 2003, and since April 2014, as related to the Veteran.  If any records are not available, such should be indicated in the record.  

2. Then, after completing any further development as may be come indicated (such as providing further examinations or obtaining clarifying opinions), readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




